Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicants' submission filed on 12/7/2020 has been entered.
Summary
Claims 2-5 and 12-13 have been cancelled.
Claims 1 and 11 have been amended.
Claims 1, 6-11 and 14-19 are pending and have been considered.
The double patenting rejection is withdrawn in light of co-pending application 16382105 is currently abandon.
Applicant’s arguments see pages 6-10, filed 12/7/2020, with respect to claims 1, 6-11 and 14-19 have been fully considered and are persuasive.  The 103 rejection of claims 1, 6-11 and 14-19 have been withdrawn.
Reasons for Allowance
Claims 1, 6-11 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 

	Chandaria (US 2008/0010898) is the closest prior art that teaches:
Chandaria discloses a pellet comprising porous combustible material such as wood shavings sawdust and coffee grounds with a binder and binders are known to those of skill in the art.  The pellets are manufactured from wood shavings, saw dust crushed cocoa shells, coffee grounds and the like with a suitable binder.  The coffee grounds may comprise 2 to 10 wt. % of the pellet [0014]. The combustible material is combined and compressed into small compact bodies which are generally cylindrical in shape with length of ¼ to ¾ inches and diameter of 1/8 to ½ inch [0014].  An accelerant may be applied [0016] no additional lubricants are required.
	However Chandaria differs from the claimed invention in that Chandaria fails to disclose that “the mixture is devoid of additional oils” and that “the pellet production rate was 2055 lbs. per hour with fines for hardwood wood materials or 1500 lbs. per hour with fines for softwood wood materials”.
Therefore any combination of Chandaria fail to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771